                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT TOMASZEWSKI,                                         CIVIL ACTION
              Plaintiff,

                v.

 CITY OF PHILADELPHIA,                                       NO. 17-4675
                Defendant.

                                           ORDER

       AND NOW, this 13th day of December, 2018, upon consideration of Defendant’s

Motion for a Protective Order to Preclude the Deposition of the Honorable Mayor James Kenney

(Document No. 19, filed on October 4, 2018), Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion for a Protective Order (Document No. 20, filed on October 15, 2018), and

Defendant’s Reply Brief in Further Support of its Motion for a Protective Order to Preclude the

Deposition of the Honorable James Kenney, Mayor of the City of Philadelphia (Document No.

21, filed on October 25, 2018), for the reasons stated in the Memorandum dated December 13,

2018, IT IS ORDERED that Defendant’s Motion for a Protective Order to Preclude the

Deposition of the Honorable Mayor James Kenney is GRANTED.

       The ruling in this Memorandum and Order is WITHOUT PREJUDICE to the right of

the plaintiff to conduct a limited deposition of Mayor Kenney by written questions, pursuant to

Federal Rule of Civil Procedure 31, if plaintiff concludes that a limited number of specific

questions remain unanswered on the current record.



                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
